In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Ramirez, J.), dated February 11, 1988, which denied their motion to strike the defendant’s answer pursuant to CPLR 3126.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances, the Supreme Court did not improvidently exercise its discretion in refusing to impose the harsh sanction of striking the defendant’s answer (cf., Corona v A-B-C Packaging Mach. Corp., 129 AD2d 762; Ricco v Deep-dale Garden Apts. Corp., 113 AD2d 822; Ferraro v Roncal Assocs., 97 AD2d 429). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.